Appeal by the defen*353dant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered January 12, 1999, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered into a plea agreement pursuant to which he knowingly, intelligently, and voluntarily waived his right to appeal his conviction and withdrew all motions. Accordingly, the plea agreement effectively foreclosed appellate review of his claim regarding the suppression of physical evidence (see, People v Kemp, 94 NY2d 831; People v Callahan, 80 NY2d 273, 285; People v Seaberg, 74 NY2d 1). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.